 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534South Atlantic Trucking, Inc. and International Longshoremen™s Association, Local No. 2062, AFLŒCIO. Case 12ŒCAŒ19437 January 29, 1999 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME Upon a charge filed by International Longshoremen™s Association, Local No. 2062, AFLŒCIO, the Union, on April 20, 1998, the Acting General Counsel of the Na-tional Labor Relations Board issued a complaint on June 30, 1998, against South Atlantic Trucking, Inc., the Re-spondent, alleging that it has violated Section 8(a)(1) and (5) of the National Labor Relations Act.  Although prop-erly served copies of the charge and complaint, the Re-spondent failed to file an answer.1   On September 14, 1998, the Acting General Counsel filed a Motion for Default Summary Judgment with the Board.  On September 15, 1998, the Board issued an order transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not be granted.  Pursuant to the Respondent™s request, the time for filing a showing of cause in response to the Acting General Counsel™s Motion for Default Summary Judg-ment was extended until October 13, 1998.   On October 13, 1998, the Respondent filed a document entitled Verified Response and Opposition to Motion for Default Summary Judgment and Showing of Good Cause.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  Section 102.114(g) of the Board™s Rules and Regulations specifically provides that facsimile transmis-sions of answers to complaints will not be accepted for filing.  Section 102.111(b) states that documents post-marked on or after the due date are untimely.  In addi-tion, the complaint affirmatively states that unless an answer is filed within 14 days of service, all the allega-tions in the complaint will be considered admitted.   The undisputed allegations in the Motion for Default Summary Judgment disclose that, by letter of August 10, 1998, the Acting General Counsel notified the Respon-dent™s attorney that an answer to the complaint had not been received and that unless an answer were filed by August 17, 1998, a motion for summary judgment would be filed.  On August 18, 1998, the Respondent submitted an answer by facsimile transmission.  Not until August 31, 1998, did the Respondent file its answer with the Regional Office in Tampa, Florida, by express and regu-lar mail.                                                                                                                      1 A copy of the complaint was also sent to the Respondent™s counsel on June 30, 1998, but a mistake was made in his address.  The com-plaint was then remailed to him by regular mail on July 13, 1998. In the response to the Notice to Show Cause, the Re-spondent™s counsel contends that he attempted to fax the answer to the Regional Office during the late afternoon on August 17, 1998, but was unable to complete the fax until August 18, 1998, because the Region™s fax machine was apparently turned off after 5 p.m.  In addition, the Respondent™s counsel states that the hard copies of the answer were misplaced in his office, and were not found and mailed until approximately a week later.  Finally, the Respondent™s counsel argues that entry of summary judgment would be unfair because the Respondent has not failed to bargain in good faith with the Union. We find that the Respondent™s answer was not timely filed.  First, as discussed above, Section 102.114(g) of the Board™s Rules and Regulations provides that the fil-ing of answers to complaints by facsimile is not allowed.  E. R. Industries, 320 NLRB 935 (1996).  Second, even if filing of answers by facsimile were acceptable under the Board™s Rules, the Respondent™s facsimile transmission was not received until August 18, 1998, 1 day after the due date.  Although the Respondent contends that it un-successfully attempted to fax its answer on August 17, 1998, Section 102.114(f) of the Board™s Rules and Regu-lations specifically states that ﬁ[a] failure to timely file or serve a document will not be excused on the basis of a claim that transmission could not be accomplished be-cause the receiving machine was offline or busy or un-available for any other reason.ﬂ  Thus, the Respondent™s late fax transmission would not have been excused, even if facsimile filing of answers were allowed under the Board™s rules.   Third, the copies of the answer which were mailed were also untimely. One was sent by ex-press mail and was not received until August 31.2  The other, sent by regular U.S. mail, was postmarked August 29, 1998, and was not received until August 31, 1998.  To be timely under the Board™s Rules, the answer would have had to have been postmarked on or before August 16, 1998, or received on or before August 17, 1998.  See Section 102.111(b) of the Board™s Rules and Regula-tions.   We also find that the Respondent has failed to estab-lish good cause for the failure to file a timely answer.  The Respondent™s bare explanation that the copies were misplaced and not mailed for a week does not establish good cause for failing to file a timely answer.  Father &  2 It is not possible to read the postmark on the copy of the express mail envelope attached to the Acting General Counsel™s motion.  How-ever, the Respondent does not argue that the answer sent by express mail was tendered to the United States Postal Service on or before August 16, 1998.  See the discussion of the Board™s postmark rule, infra.  327 NLRB No. 105  SOUTH ATLANTIC TRUCKING 535 Sons Lumber
, 297 NLRB 437 (1989), enfd. 931 F.2d 
1093 (6th Cir. 1991). 
The Respondent further argues that its failure to file a 
timely answer should be excu
sed because its attorney is 
not a regular practitioner with the National Labor Rela-
tions Board and is not familiar with all of the Board™s 
rules of procedure.  We find no merit in this argument.  
The Respondent received clear notice of its obligation to 
file a timely answer and its 
attorney™s unfamiliarity with 
the Board™s procedures does not constitute good cause 
for late filing.  
Duro Pleating
, 317 NLRB 614 (1995).
3  Similarly, we find no merit in the Respondent™s argu-
ment that the Acting General Counsel has not been 
prejudiced by the Respondent™s failing to file a timely 
answer.  It is not necessary to show prejudice to the Act-
ing General Counsel to require the Respondent to comply 
with the Board™s Rules. 
In sum, the Respondent™s re
sponse to the Board™s No-
tice to Show Cause is inadequate because it does not suf-
ficiently explain the Respondent™s failure to file a proper 
and timely answer or provide a cogent reason for further 
extending the answering period.  The Respondent™s at-
tack on the factual allegations of the complaint, which 
would have been appropriate in a timely answer, simply 

came too late when, as here, it was included for the first 
time in the response to the Notice to Show Cause.  
Day-
work Fire Protection
, 299 NLRB 328 (1990).  Accord-
ingly, we find that the Respondent has failed to establish 

good cause for the failure to file a timely answer. 
In the absence of good cause being shown for the Re-
spondent™s failure to file a 
timely answer, we grant the 
Acting General Counsel™s Motion for Default Summary 
Judgment.   
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Florida corpo-
ration with an office and place of business in Miami, 
Florida, has been engaged in the business of freight 
transportation within the State of Florida.  During the 12-
month period ending March 31, 1997, the Respondent, in 

the course and conduct of its
 business operations within 
the State of Florida, derived gross revenues in excess of 

$50,000 for the transportation 
of freight in interstate 
commerce pursuant to arrangem
ents with and as agent 
for various common carriers, including Stroh™s Beer, FAI 

Trading, and JB Fuller, each of which operates between 

and among various States of the United States.  By virtue 
of these operations, the Respondent functions as an es-
                                                          
 3 ﬁThe Office of the Executive Secretary and the Regional Offices 
are always available for consultation 
in the event counsel is unsure of due dates under current rules.  If the Board were to excuse a failure to 
ascertain the requirements of appli
cable rules, then the rules would 
become a nullity.ﬂ  
Bartlett Nuclear, 314 NLRB 1 fn. 1 (1994), enfd. 81 
F.3d 169 (9th Cir. 1996). 
sential link in the transportation of freight in interstate 
commerce.  We find that the Respondent is an employer 
engaged in commerce within
 the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor 
organization within the meaning of Section 2(5) of the 
Act.  II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Certification 
The Union was certified on July 16, 1997, as the ex-
clusive collective-bargaining
 representative of the em-
ployees in the following appropriate unit:   
 All full-time and regular part-time dispatchers and 

truck drivers employed by the Respondent working out 
of the Respondent™s facility located at 10887 N.W. 

17th Street, Miami, Florida.   
 At all times since July 16, 1997, the Union has been the 

exclusive representative of the unit employees under Sec-
tion 9(a) of the Act.   
B.  Refusal to Bargain 
By letters dated February 12, March 5 and 17, and 
April 3, 1998, as well as in telephone conversations, the 
Union requested to meet and bargain with the Respon-

dent.  Since about February 12, 1998, the Respondent has 
failed and refused to meet and bargain with the Union.  
We find that this refusal constitutes an unlawful refusal 
to bargain in violation of Section 8(a)(5) and (1) of the 
Act. CONCLUSION OF 
LAW By the acts and conduct described above, since Febru-
ary 12, 1998, the Respondent has been failing and refus-
ing to bargain collectively and in good faith with the ex-
clusive collective-bargaining representative of its em-
ployees within the meaning of
 Section 8(a)(5) and (1) of 
the Act, and has thereby engaged in unfair labor practices 
affecting commerce within 
the meaning of Section 
8(a)(5) and (1) and Section 2(6) and (7) of the Act.   
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.   
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by the law, we shall construe the initial period of the cer-

tification as beginning the date the Respondent begins to 
bargain in good faith with the Union. 
Correctional Medi-
cal Services, 325 NLRB 1061 (1998); 
Lamar Hotel
, 140 
NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5361964), cert. denied 379 U.S. 817 (1964); 
Mar-Jac Poul-
try Co.,
 136 NLRB 785 (1962).
4 ORDER The National Labor Relations Board orders that the 
Respondent, South Atlantic Trucking, Inc., Miami, Flor-
ida, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain with International Longshore-
men™s Association, Local No. 2062, AFLŒCIO as the 
exclusive bargaining represen
tative of the employees in 
the bargaining unit. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the 
understanding in a signed agreement:  
 All full-time and regular part-time dispatchers and 

truck drivers employed by the Respondent working out 
of the Respondent™s facility located at 10887 N.W. 
17th Street, Miami, Florida. 
 (b) Within 14 days after service by the Region, post at 
its facility in Miami, Florida, copies of the attached no-
tice marked ﬁAppendix.ﬂ
5 Copies of the notice, on forms 
provided by the Regional Director for Region 12, after 
                                                          
 4 Contrary to his colleagues, in the absence of any allegation of 
overall bad-faith bargaining, and with
 the first unfair labor practice by 
the Respondent occurring 7 months into the certification year, Member 
Brame would extend the certification year by 5 months, running from 
the date the Respondent begins to ba
rgain in good faith.  See, e.g., his 
position in 
Day & Zimmerman Inc
., 325 NLRB 1046, 1049 fn. 15 
(1998). 
Member Hurtgen finds it unnecessary to pass on Member Brame™s 
point.  He notes that the unanswered complaint explicitly sought a 
Mar-Jac remedy as does the Motion for Summary Judgment.  The applica-
tion of the standard 
Mar-Jac remedy is uncontested here. 
5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since February 12, 1998. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
       APPENDIX
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR RELATIONS 
BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT refuse to bargain with International 
Longshoremen™s Association, Local No. 2062, AFLŒCIO 
as the exclusive representative of the employees in the 

bargaining unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fol-
lowing appropriate bargaining unit: 
 All full-time and regular part-time dispatchers and 

truck drivers employed by us working out of our facil-
ity located at 10887 N.W. 17th Street, Miami, Florida. 
    SOUTH ATLANTIC TRUCKING
, INC.  